             CASE 0:21-mc-00033-PJS Doc. 16 Filed 08/31/21 Page 1 of 2




                                                   August 31, 2021


The Honorable Patrick J. Schiltz
United States District Court
300 South Fourth Street
Minneapolis, MN 55415

       Re:      In re Blue Grand Jury
                Court File No. 21-MC-0033 (PJS)

Dear Judge Schiltz:

        As you may know, Defendant Thao filed a motion in Hennepin County District Court
alleging that the State prosecution team was the source of information in a February 10, 2021
New York Times article about the Department of Justice’s role in previous plea negotiations. See
Notice of Motion and Motion For Dismissal And To Sanction Keith Ellison, Matthew Frank, And
Neal Katyal, Hennepin County District Court File No. 27-CR-20-12949, docket #336. Counsel
for Mr. Thao asserted that using deductive reasoning, the “leak had to have come from the State.”
Id. at 2. The codefendants each have joined this motion, which is scheduled to be heard before
Judge Cahill on Thursday, September 2, 2021 at 9:00 a.m.

         At our appearance before Your Honor on June 30, 2021, you informed us that the Chief of
Staff for the incoming Attorney General had acknowledged to Chief Judge Tunheim that the Civil
Rights Division of the Department of Justice had been the source of information in a newspaper
article, and I understood that was about the February 10, 2021 New York Times article discussing
the Department of Justice’s role in the plea negotiations. If I understood you correctly and in fact
the Chief of Staff acknowledged to Chief Judge Tunheim that the source of the information in the
February 10, 2021 New York Times article was somebody in the Department of Justice, I
respectfully request your authorization to provide that information to Judge Cahill and Counsel for
each of the codefendants. The Department of Justice’s acknowledgement directly refutes the
assertion in the motion that the information “had to have come from the State” and would
significantly reduce the time and work spent by Judge Cahill to hear the motion.

        The disclosure of the information to me about the Department of Justice being the source
of the New York Times article also puts me in a difficult situation. On May 17, 2021, I submitted
an affidavit to Judge Cahill indicating, inter alia, that I did not know who the source of the
information was. I now question whether I need to submit an amended affidavit to Judge Cahill,
or how I would answer if Judge Cahill asked me if we have any more information about the source;
under both scenarios I am not comfortable disclosing the information you provided in court
without your specific approval.

                                  445 Minnesota Street, Suite 1400, St. Paul, MN 55101-2131
                   Office: (651) 296-3353 • Toll Free: (800) 657-3787 • Minnesota Relay: (800) 627-3529
             An Equal Opportunity Employer Who Values Diversity • Printed on 30% Post-Consumer Material Paper
            CASE 0:21-mc-00033-PJS Doc. 16 Filed 08/31/21 Page 2 of 2

The Honorable Patrick J. Schiltz
August 31, 2021
Page 2


Given the nature of the hearing at which you provided this information, I thought it best to seek
your specific authorization to release this information to Judge Cahill and the moving parties. I of
course remain completely open to your suggestions or direction on how to communicate this to
Judge Cahill and the moving parties if you so authorize. Thank you for your consideration.

                                                Sincerely,

                                                s/Matthew Frank

                                                MATTHEW FRANK
                                                Manager, Trials and Appeals Division
                                                Assistant Attorney General

                                                (651) 757-1448 (Voice)
                                                (651) 297-4348 (Fax)
                                                matthew.frank@ag.state.mn.us

cc:    Anders Folk, Acting U.S. Attorney
